DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event that the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for a rejection will not be considered a new ground of rejection if the prior art relied upon and the rationale supporting the rejection would be the same under either status.
Response to Election
Applicant’s election with traverse of Group I, claims 1-11 and 14-19 in the reply dated July 2, 2021, is acknowledged.  The traversal is on the grounds that the search and examination of the claims of Group I would not be a serious burden on the Office.  This is not found persuasive for the reasons given at page 2 of the Restriction Requirement dated May 10, 2021.
The restriction requirement is still deemed proper and is therefore made final.
Claims 12, 13, and 20 are withdrawn from further consideration pursuant to 37 C.F.R. § 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.
Claim Rejections – 35 U.S.C. § 112(b)
The following is a quotation of 35 U.S.C. § 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of pre-AIA  35 U.S.C. § 112, second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claim 11 is rejected under 35 U.S.C. § 112(b) or pre-AIA  35 U.S.C. § 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or, for pre-AIA , the applicant regards as the invention.
Considering Claim 11: Claim 11 recites specific post-processing steps and then indicates “among others” that may be used.  The claim is indefinite because it is unclear 
Claim Rejections – 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
This application currently names joint inventors.  In considering patentability of the claims, the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention absent any evidence to the contrary.  Applicant is advised of the obligation under 37 C.F.R. § 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. § 102(b)(2)(C) for any potential 35 U.S.C. § 102(a)(2) prior art against the later invention.
Claims 1-6 and 9-11 are rejected under 35 U.S.C. § 103 as being unpatentable over Mohammed Mohammed et al., Fabrication and Characterization of Zinc Oxide Nanoparticle-treated Kenaf Polymer Composites for Weather Resistance Based on a Solar UV Radiation, 13 BioResources 6480 (2018) (“Mohammed”) in view of               US 2014/0088301 (“Heiskanen”).
Considering Claim 1: Mohammed teaches a method of preparing a polyester–kenaf composite reinforced with zinc oxide nanoparticles.  (Mohammed, Abstract).  In the initial step of the method, Mohammed teaches that a kenaf fiber matt is cut into 20 cm × 20 cm pieces and submerged in an aqueous suspension of the zinc oxide nanoparticles.  (Id. paragraph bridging pages 6482 and 6483).  The step of adding the kenaf of Mohammed to the zinc oxide nanoparticle suspension of Mohammed reads on the “immersing” step of claim 1.

	Mohammed does not teach applying a magnetic or electric field to the kenaf fiber in the aqueous suspension.  However, Heiskanen teaches that a slurry of cellulose fibers can be dewatered by subjecting the slurry to an electric field.  (Heiskanen, ¶ 0008).  Heiskanen teaches that it is suitable to include nanoparticles in the slurry.  (Id. ¶¶ 0024, 0032).  Mohammed and Heiskanen are analogous art because they are directed to the same field of endeavor as the claimed invention, namely the processing of biomass fibers.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have dewatered the nanoparticle-treated kenaf fibers of Mohammed using the electric field method of Heiskanen, and the motivation to have done so would have been that Heiskanen teaches that this dewatering method preserves the “strength” of the cellulose fibers.  (Id. ¶ 0038).
Considering Claims 2 and 3: Mohammed teaches alkaline treatment of cellulose to remove hemicellulosic and lignin compounds.  (Mohammed, paragraph bridging pages 6481 and 6482).  Mohammed also identifies KOH and NaOH as common treatment agents of cellulose.  (Id.).  Both of these compounds are alkali compounds that read on the alkali limitation of claim 3.
Considering Claim 4: Mohammed teaches 20 cm × 20 cm pieces of a kenaf fiber mat.  (Mohammed, paragraph bridging pages 6482 and 6483).  A piece of the mat taught by Mohammed reads on the “sheet” of claim 4.
Considering Claim 5: Mohammed teaches kenaf fibers.  (Mohammed, paragraph bridging pages 6482 and 6483).  One of ordinary skill would reasonably understand this natural plant material contains plant cells.
Considering Claim 6: Mohammed teaches zinc oxide nanoparticles.  (Mohammed, Abstract).  The zinc oxide nanoparticles of Mohammed read on the metal oxide nanoparticles of claim 6.
Considering Claims 9-11: Mohammed teaches that the kenaf fibers are “submerged” in the nanoparticle suspension, subjected to a vacuum, washed, dried, and impregnated with a polyester resin.  (Mohammed, paragraph bridging pages 6482 and 6483; first full paragraph of 6483).  Based on this sequence, it appear that the kenaf fibers are .
Claims 14, 18, and 19 are rejected under 35 U.S.C. § 103 as being unpatentable over Mohammed Mohammed et al., Fabrication and Characterization of Zinc Oxide Nanoparticle-treated Kenaf Polymer Composites for Weather Resistance Based on a Solar UV Radiation, 13 BioResources 6480 (2018) (“Mohammed”) in view of US 2014/0088301 (“Heiskanen”).
Considering Claim 14: Mohammed teaches a method of preparing a polyester–kenaf composite reinforced with zinc oxide nanoparticles.  (Mohammed, Abstract).  In the initial step of the method, Mohammed teaches that a kenaf fiber matt is cut into 20 cm × 20 cm pieces and submerged in an aqueous suspension of the zinc oxide nanoparticles.  (Id. paragraph bridging pages 6482 and 6483).  The step of adding the kenaf of Mohammed to the zinc oxide nanoparticle suspension of Mohammed reads on the “immersing” step of claim 14.
Mohammed teaches that the kenaf fibers are “submerged” in the nanoparticle suspension, subjected to a vacuum, washed, dried, and impregnated with a polyester resin.  (Mohammed, paragraph bridging pages 6482 and 6483; first full paragraph of 6483).  Based on this sequence, it appear that the kenaf fibers are necessarily “removed” from the nanoparticle suspension in which they are submerged.  The polyester resin of Mohammed reads on the polymer of claim 14.  Mohammed teaches that the composite formed from the fibers and the polyester resin is cut into 2.5 cm × 20 cm pieces and tested for weather resistance.  (Id. 6483).  A piece of this composite reads on the “part” of claim 14. 
Mohammed does not teach applying a magnetic or electric field to the kenaf fiber in the aqueous suspension.  However, Heiskanen teaches that a slurry of cellulose fibers can be dewatered by subjecting the slurry to an electric field.  (Heiskanen, ¶ 0008).  Heiskanen teaches that it is suitable to include nanoparticles in the slurry.  (Id. ¶¶ 0024, 0032).  Mohammed and Heiskanen are analogous art because they are directed to the same field of endeavor as the claimed invention, namely the processing of biomass fibers.  It would have been obvious to one of ordinary skill in the art before Id. ¶ 0038).
Considering Claims 18 and 19: Mohammed teaches alkaline treatment of cellulose to remove hemicellulosic and lignin compounds.  (Mohammed, paragraph bridging pages 6481 and 6482).  Mohammed also identifies KOH and NaOH as common treatment agents of cellulose.  (Id.).  Both of these compounds are alkali compounds that read on the alkali limitation of claim 19.
Allowable Subject Matter
Claims 7, 8, and 15-17 are objected to as being dependent upon a rejected base claim.  However, the claims would be allowable if rewritten in independent form to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter.  The closest prior art of record is Mohammed, as discussed above.  Mohammed does not teach: (1) the nanoparticles that are “wrapped or tagged with nickel” of claim 7; or (2) the “magnetically tagging the nanoparticles” step of claim 15.  Absent improper hindsight, nothing in the prior art of record would have motivated one of ordinary skill in the art to have modified the method Mohammed to achieve zinc oxide nanoparticles having the features required by claims 7 or 15 with a reasonable expectation of success.
Citation of Relevant Prior Art
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure for the following reasons.  
US Pat. 8,785,623 (“Olsson”) teaches a method of preparing an “agglomerate free magnetic nanoparticle cellulose material” by precipitating a solution of metal ions in the presence of a cellulose material in a solution.  (Olsson, Abstract; col 6, lines 9-22).  
JitKang Lim et al., "Magnetophoresis of Nanoparticles," 5 ACS Nano 217 (2011) (“Lim”) teaches magnetic manipulation of 35 nm magnetite cores coated with gold nanoparticles.  (Lim, Abstract; 224-25).              

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicholas E. Hill whose telephone number is 571-270-1485 and whose fax number is 571-270-2485.  The examiner can normally be reached on Monday through Friday at 9:00 am through 5:00 pm Eastern Standard Time. 
Examiner interviews are available via telephone, in person, and via video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant may contact the examiner by telephone or use the USPTO Automated Interview Request (AIR) system at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo, can be reached at 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/ pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NICHOLAS E HILL/Primary Examiner, Art Unit 1767